Citation Nr: 0823400	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-13 141	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent prior to 
January 11, 2008 and in excess of 70 percent as of January 
11, 2008. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2006, the Board remanded the issues on the cover 
page for additional development.  The disability rating for 
PTSD was later increased to 70 percent, effective January 11, 
2008.  The case was subsequently returned to the Board.  

The Board notes that entitlement to a total disability rating 
based on individual unemployability (TDIU) was denied by a 
February 2008 rating decision.  The veteran was sent 
notification of this decision on February 19, 2008 and was 
told that he had one year from the date of that letter to 
appeal the decision.  In May 2008, the veteran's 
representative submitted a letter that he asked to serve as a 
claim for a TDIU.  The veteran's claim for entitlement to a 
TDIU is referred to the RO for appropriate action.  If the 
veteran wishes to disagree with the February 2008 rating 
decision denying a TDIU, rather than have his 
representative's May 2008 submission constitute a new claim 
for a TDIU, he should do so with specificity at the RO by 
filing a notice of disagreement in accordance with 38 C.F.R. 
§ 20.201 (2007) within the prescribed time period.  See 
38 C.F.R. § 20.302 (2007).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1968 to August 1970.

2.	In May 2008, prior to the promulgation of a decision in 
the appeal, the Board received notifications from the 
veteran, through his authorized representative, that a 
withdrawal of the issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


